                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT MERRITT,                              :
    Plaintiff,                               :
                                             :
       v.                                    :      CIVIL ACTION NO. 20-CV-0739
                                             :
GREGORY POLINSKY, et al.,                    :
    Defendants.                              :

                                       MEMORANDUM

SCHMEHL, J. /s/ JLS                                                   MARCH 18, 2020

       Plaintiff Robert Merritt, a prisoner currently incarcerated at the Northampton County

Prison, has brought a Complaint pursuant to 42 U.S.C. § 1983. Merritt seeks to proceed in forma

pauperis. For the following reasons, the Court will grant Merritt leave to proceed in forma

pauperis and dismiss his Complaint without prejudice to amendment.

      I.       FACTUAL ALLEGATIONS AND LITIGATION HISTORY 1

      Merritt named the following six Defendants in his Complaint: (1) Gregory Polinsky; (2)

David Baradgie (identified as “David Berdgle” on the docket due to Merritt’s poor handwriting);

(3) Lynn; (4) Carol Schultz; (5) Keys; (6) County of Reading; and (7) “Graterfor [sic] prison and

Mont Gummery [sic] County.” Merritt indicates that he is suing the individual Defendants in

their individual and official capacities. The Complaint is sparse and vague. Merritt does not

provide any factual allegations about how the Defendants have harmed him, but rather refers to

an “Affidavit of Truth” that he apparently intended to, but did not, attach to his Complaint. (ECF

No. 1 at 4.)




1
 The allegations are taken from Merritt’s Complaint. Merritt’s handwriting is difficult to read,
so the Court has done its best to interpret his allegations.
      Merritt generally alleges that various of his constitutional rights have been infringed,

including his First, Fourth, Fifth, Thirteenth, and Fourteenth Amendment rights. (Id. at 3.) The

Court understands him to be seeking monetary compensation in the amount of $100 million

dollars “tax free” for “wrongfull [sic] incarceration” at SCI Graterford in Montgomery County, a

state prison that has since been closed. (Id. at 5.)

      Merritt indicates that his Complaint “is either a refile or a new Complaint the old one

Docket no is 5:18-cv-00213.” (Id. at 9.) Merritt filed Merritt v. Poinsky, Civ. A. No. 18-213

(E.D. Pa.), on January 16, 2018 against the same individuals named in the instant Complaint,

with the exception of the municipal Defendants and SCI Graterford. His claims were based on

allegations that he was sent to prison on a parole violation based on false documents. Id. (ECF

No. 14 at 1.) The Court understood Merritt to be alleging false arrest/false imprisonment and

malicious prosecution claims. Id. (ECF No. 14 at 5.) The Complaint alleged that Merritt was

sent back to prison on May 31, 2016, and that the operative events occurred in 2016. Id. (ECF

No. 3-1 at 6.)

      In a February 25, 2019 Memorandum and Order, the Court dismissed Merritt’s Complaint

in Civil Action Number 18-213. Specifically, the Court: (1) dismissed with prejudice Merritt’s

claims against Polinsky, Schultz, Keys and Baradgie in their official capacities; (2) dismissed

with prejudice the claims against Schultz in her individual capacity; (3) dismissed Merritt’s

claims against Keys and Polinsky for failure to state a claim; and (4) dismissed Merritt’s claims

against Baradgie and Lynn for lack of timely service. Id. (ECF No. 14 at 11.) The Court gave

Merritt leave to file an amended complaint raising claims against Keys and Polinsky in their

individual capacities. Id. (ECF No. 15.) Rather than file an amended complaint, Merritt

appealed. Id. (ECF No. 17.) His appeal was dismissed on June 24, 2019 for failure to



                                                   2
prosecute. Id. (ECF No. 22.) In the meantime, the Court closed the case. Id. (ECF No. 21.)

Merritt subsequently filed the pending Complaint in February of 2020.

      II.      STANDARD OF REVIEW

       The Court will grant Merritt leave to proceed in forma pauperis because it appears that he

is incapable of prepaying the fees to commence this civil action. 2 Accordingly, 28 U.S.C. §

1915(e)(2)(B)(ii) requires the Court to dismiss the Complaint if it fails to state a claim. To state

a claim, a pleading must contain “sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations

omitted). Conclusory statements and naked assertions will not suffice. Id. As Merritt is

proceeding pro se, the Court construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d

333, 339 (3d Cir. 2011).

       III.    DISCUSSION

       Although it is unclear, given Merritt’s notation that this case is a “refile” of his prior case,

the Court construes his Complaint as raising Fourth Amendment claims related to his 2016 arrest

and incarceration. “To state a claim under § 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins, 487 U.S.

42, 48 (1988). Furthermore, “[a] defendant in a civil rights action must have personal

involvement in the alleged wrongs” to be liable. See Rode v. Dellarciprete, 845 F.2d 1195, 1207

(3d Cir. 1988); see also Iqbal, 556 U.S. at 676 (explaining that “[b]ecause vicarious liability is

inapplicable to . . . § 1983 suits, a plaintiff must plead that each Government-official defendant,

through the official’ s own individual actions, has violated the Constitution.”).



2
 However, as Merritt is a prisoner, he will be obligated to pay the filing fee in installments
pursuant to 28 U.S.C. § 1915(b).
                                                 3
       Additionally, “to recover damages for allegedly unconstitutional conviction or

imprisonment, or for other harm caused by actions whose unlawfulness would render a

conviction or sentence invalid, a § 1983 plaintiff must prove that the conviction or sentence has

been reversed on direct appeal, expunged by executive order, declared invalid by a state tribunal

authorized to make such determination, or called into question by a federal court’s issuance of a

writ of habeas corpus[.]” Heck v. Humphrey, 512 U.S. 477, 486-87 (1994) (footnote and citation

omitted). The doctrine set forth in Heck has been extended to civil rights cases challenging

parole and probation revocations. See Williams v. Consovoy, 453 F.3d 173, 177 (3d Cir. 2006).

       Furthermore, Pennsylvania’s two-year limitations period applies to Merritt’s § 1983

claims. See 42 Pa. Cons. Stat. § 5524; Wallace v. Kato, 549 U.S. 384, 387 (2007). The

limitations period began to run from the time Merritt “knew or should have known of the injury

upon which [his] action is based.” Sameric Corp. of Del., Inc. v. City of Phila., 142 F.3d 582,

599 (3d Cir. 1998). When a claim is barred by Heck, “the statute of limitations begins to accrue

when the termination of criminal proceedings becomes favorable; that is, when ‘the conviction or

sentence is reversed, expunged, invalidated, or impugned by the grant of a writ of habeas

corpus.’” Curry v. Yachera, 835 F.3d 373, 379 (3d Cir. 2016) (quoting Heck, 512 U.S. at 489)).

Pursuant to the prison mailbox rule, a prisoner’s complaint is considered filed at the time he

hands it over to prison authorities for forwarding to the Court. See Houston v. Lack, 487 U.S.

266, 276 (1988).

       To state a claim for false arrest and related false imprisonment under the Fourth

Amendment, a plaintiff must allege facts establishing that he was arrested without probable

cause. See Orsatti v. N.J. State Police, 71 F.3d 480, 482 (3d Cir. 1995). “[P]robable cause to

arrest exists when the facts and circumstances within the arresting officer’s knowledge are

sufficient in themselves to warrant a reasonable person to believe that an offense has been or is

                                                 4
being committed by the person to be arrested.” Id. at 483. A plaintiff asserting a malicious

prosecution claim must establish that “(1) the defendants initiated a criminal proceeding; (2) the

criminal proceeding ended in the plaintiff’s favor; (3) the proceeding was initiated without

probable cause; (4) the defendants acted maliciously or for a purpose other than bringing the

plaintiff to justice; and (5) the plaintiff suffered deprivation of liberty consistent with the concept

of seizure as a consequence of a legal proceeding.” See McKenna v. City of Philadelphia, 582

F.3d 447, 461 (3d Cir. 2009).

       Merritt’s Complaint does not allege any facts at all. Accordingly, he has neither alleged a

basis for a plausible constitutional violation nor explained how any of the named Defendants

caused him harm. Furthermore, if the criminal judgment that led to Merritt’s incarceration has

not been reversed or otherwise invalidated, his claims are not cognizable. And if his claims are

cognizable, they appear to be time-barred. Several of Merritt’s claims also appear to be barred

by claim preclusion, also known as res judicata, because he appears to be resurrecting claims

that have already been dismissed with prejudice. See Marmon Coal Co. v. Dir., Office Workers’

Compensation Programs, 726 F.3d 387, 394 (3d Cir. 2013) (explaining that three elements are

required for res judicata to apply: “(1) a final judgment on the merits in a prior suit involving (2)

the same parties or their privies and (3) a subsequent suit based on the same cause of action.”

(internal quotation marks omitted)).

       Additionally, SCI Grateford, a state prison, is entitled to Eleventh Amendment immunity

and is not considered to be a “person” for purposes of § 1983. See Will v. Mich. Dep’t of State

Police, 491 U.S. 58, 65-66 (1989); Lavia v. Pa. Dep’t of Corr., 224 F.3d 190, 195 (3d Cir. 2000).

Merritt’s claims against the municipal Defendants fail in addition to the reasons set forth above

because he has not alleged a municipal policy or custom responsible for any violation of his

constitutional rights. See Monell v. N.Y.C. Dept. of Soc. Servs., 436 U.S. 658, 694 (1978).

                                                   5
       IV.     CONCLUSION

       For the foregoing reasons, the Court will grant Merritt leave to proceed in forma pauperis

and dismiss his Complaint. Although it appears unlikely that he will be able to state a plausible

claim, given the absence of information in his pleading and the fact that Merritt is proceeding

pro se, the Court will permit him to file an amended complaint. Merritt shall not reassert any

claims that were dismissed with prejudice in Civil Action Number 18-213, nor shall he reassert

claims that are not cognizable. Merritt’s Motions for Appointment of Counsel will be denied

without prejudice at this time. See Tabron v. Grace, 6 F.3d 147, 155 (3d Cir. 1993). An Order

follows that provides further instruction as to amendment.

                                             BY THE COURT:


                                             /s/ Jeffrey L. Schmehl
                                             JEFFREY L. SCHMEHL, J.




                                                6
